Case 6:20-cv-01954-RBD-GJK Document 24 Filed 10/29/20 Page 1 of 2 PageID 174




                           UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                     ORLANDO DIVISION

 TYLER MAXWELL,

                               Plaintiff,

 -vs-                                                     Case No. 6:20-cv-1954-Orl-37GJK

 SCHOOL DISTRICT OF VOLUSIA
 COUNTY; SCHOOL BOARD OF
 VOLUSIA COUNTY; IDA WRIGHT,
 LINDA CUTHBERT, CARL PERSIS,
 RUBEN COLÓN, and JAMIE HAYNES,
 each in his or her official capacity as a
 member of the School Board of Volusia
 County; CARMEN BALGOBIN, in her
 official capacity as Superintendent of the
 School District of Volusia County; TODD
 J. SPARGER, in his official capacity as
 Principal of Spruce Creek High School; and
 ALAN P. CANETTI, in his official capacity
 as an Assistant Principal of Spruce Creek
 High School,

                         Defendants.
 _______________________________________

                                              ORDER
        This cause came on for consideration, without oral argument, on the following motions:


          MOTION:         PLAINTIFF’S AMENDED UNOPPOSED MOTION
                          FOR ADMISSION PRO HAC VICE
                          (Doc. No. 23)

          FILED:         October 28, 2020

          _______________________________________________________

          THEREON it is ORDERED that the motion is GRANTED.
Case 6:20-cv-01954-RBD-GJK Document 24 Filed 10/29/20 Page 2 of 2 PageID 175




         The motion to appear pro hac vice of Jacob Huebert, Esq., is GRANTED, provided

counsel shall register for and use the electronic filing system as adopted by the Court. Counsel

can register for a CM/ECF login password through the website at www.flmd.uscourts.gov under

“CM/ECF.” Counsel must take the tutorial offered on the Middle District of Florida’s website

before using the CM/ECF system.

         Local counsel, Joseph S. Van de Bogart, Esq., fully assumes all responsibilities set forth

in Local Rule 2.02, including responsibility for trial in default of the non-resident attorney. If

local counsel is unwilling to assume all required responsibilities, a written designation and

consent to act by another local attorney must be filed within fourteen days of the date of this

order.

         DONE and ORDERED at Orlando, Florida, on October 29, 2020.




Copies to:

Counsel of Record
Unrepresented Parties




                                                 2
